  Case 19-25299       Doc 40   Filed 09/17/20 Entered 09/18/20 08:13:39                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     19-25299
Marcus K Graves                               )
                                              )                Chapter: 13
                                              )
                                                               Honorable Donald R. Cassling
                                              )
                                              )
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction, with due notice having been given to all parties in interest, the Court orders as
follows:

  IT IS SO ORDERED:

  1. The Chapter 13 plan term is extended to 84 months in accordance with 11 U.S.C. §1329(d)(1).

  2. The plan payment is decreased to $707 beginning October 2020 until the end of the plan.

  3. The plan base shall remain the same.

  4. Nothing in this Order shall require the Trustee to perform collections from creditors pursuant to
any prior plan.


                                                           Enter:


                                                                    Honorable Donald R. Cassling
Dated: September 17, 2020                                           United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
